Citation Nr: 1504181	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a bilateral foot disorder, to include recurrent corns and calluses.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a September 2010 tooth extraction at a VA medical facility, to include temporomandibular joint (TMJ) dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in December 2010, and before the undersigned Veterans Law Judge (VLJ) in October 2014.  Transcripts of both hearings are of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's right hip, bilateral foot and 38 U.S.C.A. § 1151 claims.  Accordingly, these claims REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of her appellate claim of service connection for hypertension is requested.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a chronic lumbar spine disorder, currently diagnosed as lumbar disc disease, while on active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met regarding her claim of service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a grant of service connection for lumbar disc disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As discussed below, the Veteran has withdrawn her hypertension claim; and the Board has determined that service connection is warranted for her lumbar spine disorder.  Therefore, no further discussion of VA's duties to notify and assist are required with respect to these claims.  In addition, as detailed in the REMAND portion of the decision below, the Board finds that further development is required regarding the right hip, bilateral foot, and 38 U.S.C.A. § 1151 claims in order to comply with the duty to assist.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn her appeal on the issue of entitlement to service connection for hypertension.  Consequently, there remain no allegations  of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.

Lumbar Spine

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends that she injured her back while on active duty, has had recurrent back pain since service, and self-treated the pain with over-the-counter medications.  Her spouse, who also served in the military as a combat medic, provided supporting testimony as to her recurrent back problems during service.

The Board notes that the Veteran's service treatment records reflect she indicated no recurrent back pain on an April 1978 Report of Medical History completed in conjunction with her enlistment examination.  Further, her spine was clinically evaluated as normal on the examination itself.  She did report recurrent back pain on a February 1984 Report of Medical History, which supports a finding of in-service back pain.  Granted, the spine was again evaluated as normal on the examination itself; as well as on a February 1988 expiration of term of service examination and an April 1992 quad examination.  Nevertheless, the Board finds the Veteran's testimony of recurrent back pain since service to be credible, as well as the supporting testimony of her spouse.  Moreover, the spouse's background as a combat medic must be taken into account when evaluating his testimony as to the claimed lumbar spine disorder.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).

The Board acknowledges that the Veteran was not diagnosed with a chronic lumbar spine disorder until years after service.  Moreover, the July 2008 VA examiner diagnosed the Veteran with lumbar disc disease, and opined that it was not likely this was related to the strain in-service but rather a natural occurring phenomenon.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board finds that the July 2008 VA examiner is presumed qualified to render a competent medical opinion, was familiar with the Veteran's medical history from review of her VA claims folder, and the examiner's opinion was not expressed in speculative or equivocal language.  However, the examiner provided little rationale in support of this opinion; and did not address the Veteran's credible account of recurrent back pain since service.  Moreover, the Board reiterates the Veteran's spouse provided supporting testimony of such at the October 2014 hearing, and that his background includes his service as a combat medic.  The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In view of the foregoing, the Board finds that The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a chronic lumbar spine disorder, currently diagnosed as lumbar disc disease, while on active duty.  Therefore, service connection is warranted for this disability.


ORDER

The appeal regarding the claim of service connection for hypertension is dismissed.

Service connection for lumbar disc disease is granted.


REMAND

In regard to the right hip disorder, the Board notes that there is evidence of record which indicates it developed secondary to the Veteran's lumbar spine disorder.  The Veteran has also indicated that it developed secondary to her service-connected right ankle disorder.  Under 38 C.F.R. § 3.310 service connection may be established for a disability that was caused or aggravated by an already service-connected disability.  However, no competent medical examination has been accorded to the Veteran to address the nature and etiology of her right hip disorder, to include the contentions of secondary service connection.  The Board finds that this claim must be remanded for such an examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the bilateral foot claim, the Board notes that the Veteran's feet were clinically evaluated as abnormal on his April 1978 enlistment examination due to flat feet (i.e., pes planus).  However, she testified that she did not have calluses or bunions of her feet prior to her active service.  She was subsequently treated on multiple occasions during service for feet problems, to include corns and calluses.  Her feet continued to be evaluated as abnormal on her February 1988 expiration of term of service examination due to pes planus.  She was also previously service connected for right and left hallux valgus, but service connection has been severed for these disabilities.

The Board further notes that the post-service medical records continue to show foot problems, to include corns and calluses.  However, even though the Veteran was accorded VA examination which evaluated her feet, no opinion as to the etiology of her current feet problems appears to have been promulgated.  As such, it is not clear to what extent the corns and calluses may be associated with the pre-existing pes planus, and, if so, whether the in-service treatment demonstrates aggravation of this disability.  Therefore, the Board finds that a new examination is necessary to determine the nature and etiology of the current bilateral feet disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin, supra.

With respect to the claim for compensation under 38 U.S.C.A. § 1151, the current statutory provisions state that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151 , 38 C.F.R. § 3.361 , in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

In this case, the record reflects the Veteran had an infection of tooth #17 that was treated and removed at a VA medical facility in September 2010.  Records also note that informed consent was obtained from the Veteran for the extraction.  Further, a January 2013 VA examiner did not see any evidence that the treatment and care by the VA medical facility was negligent.  The examiner stated the Veteran had a bad outcome compared to normal but her current complaints of temporomandibular joint problems are less likely than not a result of that; and that she had a poor dentition with loss of vertical support that is the likely cause of these symptoms.

The Board notes, however, that the Veteran and her spouse both testified that she did not actually consent to the tooth extraction.  Further, it is not clear from the aforementioned January 2013 VA examination to what extent the Veteran currently has disability/additional disability due to the September 2010 tooth extraction by VA.  Moreover, while the examiner did not see any negligence by VA, he did not address whether any current residuals of the procedure resulted from an event not reasonably foreseeable.  Therefore, the Board must find that this examination and opinion is not adequate for resolution of this case, and it must remand this case for a new examination and opinion.  See Barr, supra; Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for her right hip, feet and dental problems since May 2011.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service right hip and feet symptomatology; as well as her dental/jaw symptomatology prior and subsequent to the September 2010 tooth extraction by VA.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the nature and etiology of her claimed right hip and bilateral foot disorders.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Following evaluation of the Veteran's right hip, the respective examiner(s) should express an opinion as to whether it is at least as likely as not it was incurred or otherwise the result of her active service.  If the examiner determines the disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by her service-connected right ankle and/or lumbar spine.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

Following evaluation of the Veteran's feet, the respective examiner should express an opinion as to whether the Veteran's recurrent bunions, corns and calluses were part of the pre-existing flat feet/pes planus noted on her April 1978 enlistment examination.  If such is the case, the examiner should express an opinion as to whether the in-service treatment reflects the pre-existing condition was aggravated while on active duty.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should also be afforded a new examination to evaluate her 38 U.S.C.A. § 1151 claim.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should state whether the Veteran developed any disability/additional disability as a result of the September 2010 tooth extraction by VA.  For any such disability/additional disability found to be present, the examiner should express an opinion as to whether it is the result of carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA or an event that was not reasonably foreseeable.  In connection with a determination of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, the examiner should discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and whether VA obtained the Veteran's informed consent for the tooth extraction.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  See Jones, supra.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


